8 N.Y.2d 993 (1960)
The People of the State of New York, Appellant-Respondent,
v.
Louis Von Cseh, Respondent-Appellant.
Court of Appeals of the State of New York.
Argued June 7, 1960.
Decided July 8, 1960.
Frank S. Hogan, District Attorney (H. Richard Uviller and Richard G. Denzer of counsel), for appellant-respondent.
Harris B. Steinberg, Jack M. Steingart and Barbara A. Lindemann for respondent-appellant.
Concur: Chief Judge DESMOND and Judges DYE, FULD, FROESSEL, VAN VOORHIS, BURKE and FOSTER.
Order and judgment affirmed; no opinion.